Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, lines 4-5, “content for up to 5 parts” should read “content of up to 5 parts”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, each of Claims 1, 14, and 18 recite the broad recitation "the filler is a flame-retardant organic microsphere or a blend of the flame-retardant microsphere and an inorganic filler", and the claims also recite "the filler is a blend of the flame-retardant organic microsphere and the inorganic filler" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 4-13 are rejected for being dependent on rejected Claim 1.
Claims 15-17 are rejected for being dependent on rejected Claim 14.
Claims 19-20 are rejected for being dependent on rejected Claim 18.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 15 recites “the particle size of the filler is 0.1 microns to 5 microns”, while this limitation is already recited in Claim 14 (lines 7-8), on which Claim 15 depends.
Claim 16 recites “the filler is a blend of the flame-retardant organic microsphere and the inorganic filler, and the content of the flame-retardant microsphere is at least 20% of the blend”, while this limitation is already recited in Claim 14 (lines 8-9), on which Claim 16 depends.
Claim 17 is rejected for being dependent on rejected Claim 16.
Claim 19 recites “the filler is a blend of the flame-retardant organic microsphere and the inorganic filler, and the content of the flame-retardant microsphere is at least 20% of the blend”, while this limitation is already recited in Claim 18 (lines 9-10), on which Claim 19 depends.
Claim 20 is rejected for being dependent on rejected Claim 19.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 109852031 A, using US 2020/0247970 A1 as translation) in view of Okoshi et al. (US 2006/0214143 A1), Katayose et al. (US 5,352,745), and Price et al. (WO 2018119409 A1) and in view of the evidence of Albemarle ("SAYTEX BT-93W Flame Retardant").
Regarding Claims 1 and 4-5, Chen discloses a prepreg comprising a thermosetting resin composition (Abstract, para 0103) and a fiber reinforcement (para 0104). The thermosetting resin composition comprises thermosetting polyphenylene ether resin (PPE), polyolefin resin, and a curing agent (abstract) and may comprise a bromine-containing flame retardant (i.e. filler), such as BT-93W (paras 0093-0096). According to the evidence of Albemarle, BT-93W has an average particle size of 2.81 microns. 
Chen does not disclose the bromine-containing flame retardant being spherical.
Okoshi discloses a flame-retardant resin composition for circuit boards (para 0003), comprising PPE (para 0078). Okoshi discloses a spherical flame retardant makes the resin composition into which they are mixed excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage (para 0120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify Chen to incorporate the teachings of Okoshi to use a spherical flame-retardant as the bromine-containing flame retardant. Doing so would make the resin composition excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage.
Chen in view of Okoshi does not disclose the content of the fiber reinforcement.
Katayose discloses a PPE composition for a circuit board (Abstract; Col 4, lines 15-22), comprising a reinforcement material such as glass cloth or fiber fabrics, in an amount of preferably 20-70% by weight based on the total weight of the product. This amount of reinforcement material provides dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties (Col 11, lines 14-41).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi to incorporate the teachings of Katayose to use 20-70% by weight fiber reinforcement relative to the total weight of the prepreg. Doing so would provide dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties.
Chen in view of Okoshi and Katayose does not disclose a blend of the flame-retardant organic microsphere and inorganic filler having a content as claimed.
Price discloses a resin composition comprising polyphenylene ether (para 0044). Price discloses using 0 to 10% pigments as a colorant, and further discloses that titanium dioxide having a particle size of less than 5 microns would improve impact (para 0046).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi and Katayose to incorporate the teachings of Price and produce the prepreg further comprising 0 to 10 wt% titanium oxide having a particle size of less than 5 microns. Doing so would improve impact.
Since Chen in view of Okoshi, Katayose, and Price discloses 20-70 wt% fiber reinforcement, the remaining components (matrix resin (comprising PPE, unsaturated polyolefin, and curing agent), hollow borosilicate microspheres (abstract), the bromine-containing flame retardant filler, and the titanium oxide) would comprise 30-80 wt%. Chen discloses, with respect to 100 parts by weight PPE, 25-250 parts unsaturated polyolefin (para 0082). With respect to 100 parts by weight of the sum of the PPE and unsaturated polyolefin resin, Chen discloses 1-3 parts curing agent (para 0086) and 15-25 parts bromine-containing flame retardant (para 0095). With respect to 100 parts by weight of the sum of PPE, unsaturated polyolefin resin, and curing agent, Chen discloses 10-60 parts hollow borosilicate microspheres (para 0063). Price discloses 0 to 10 wt% titanium oxide.
This meets the claimed amounts of 20-60% fiber reinforcement, 20-65% matrix resin and 10-40% filler, respectively. For instance, 20% fiber reinforcement and 10% titanium oxide, would leave 70% comprising the remaining components. These are 50 parts PPE (25.7% of the prepreg ((50/(50+50+1+25+10) x 0.7))), 50 parts unsaturated polyolefin resin (25.7% of the prepreg), 1 part curing agent (0.5% of the prepreg), 25 parts bromine-containing flame retardant (12.9% of the prepreg), and 10 parts hollow borosilicate microspheres (5.2% of the prepreg). Therefore, there would be 20% fiber reinforcement, 51.9% resin matrix (PPE + unsaturated polyolefin resin + curing agent), and 22.9% filler blend (bromine-containing flame retardant + titanium oxide). The filler blend would be 65.3% bromine-containing flame retardant ((12.9/(12.9+10)).
The evidence of Albemarle discloses the bromine-containing flame retardant of Chen, BT-93W, is insoluble in toluene and acetone and has a thermal decomposition temperature of above 600 C (pg 2, Typical Properties). While Chen in view of Okoshi, Katayose, Price, and the evidence of Albemarle do not explicitly teach the bromine-containing flame retardant is insoluble in butanone and ethanol, given the flame retardant is the same type as claimed and is insoluble in toluene and acetone, it would be reasonable to expect this flame retardant to also necessarily be insoluble in butanone and ethanol, absent evidence to the contrary.
Regarding Claim 6, Chen in view of Okoshi, Katayose, and Price disclose all the limitations of the present invention according to Claim 1 above. The disclosed amounts of PPE, unsaturated polyolefin resin, and curing agent (i.e. initiator) overlap those claimed (e.g. 50 parts PPE, 50 parts unsaturated polyolefin resin, 1 part curing agent would be equivalent to 49.5 parts PPE, 49.5 parts unsaturated polyolefin resin, and 1 part curing agent based on 100 parts mass of the matrix resin).
Regarding Claim 7, Chen in view of Okoshi, Katayose, and Price disclose all the limitations of the present invention according to Claim 6 above. Chen further discloses the PPE is terminated by an unsaturated olefin (paras 0064-0067).
Regarding Claims 8 and 9, Chen in view of Okoshi, Katayose, and Price disclose all the limitations of the present invention according to Claim 7 above. Chen further discloses the PPE has a number average molecular weight of 800-8,000 g/mol (para 0076). 
Regarding Claim 10, Chen in view of Okoshi, Katayose, and Price disclose all the limitations of the present invention according to Claim 6 above. Chen further discloses the unsaturated polyolefin resin may comprise polybutadiene and/or styrene (para 0078).
Regarding Claim 11, Chen in view of Okoshi, Katayose, and Price disclose all the limitations of the present invention according to Claim 6 above. Chen further discloses the curing agent (i.e. initiator) may be a radical curing agent (para 0083) such as a peroxide curing agent (para 0084).
Regarding Claims 12 and 13, Chen in view of Okoshi, Katayose, and Price disclose all the limitations of the present invention according to Claim 1 above. Chen further discloses the reinforcing material may be glass fiber cloth (para 0104).
Regarding Claims 14-17, Chen discloses a prepreg comprising a thermosetting resin composition (Abstract, para 0103) and a fiber reinforcement (para 0104). The thermosetting resin composition comprises thermosetting polyphenylene ether resin (PPE), polyolefin resin, and a curing agent (abstract) and may comprise a bromine-containing flame retardant (i.e. filler), such as BT-93W (paras 0093-0096). According to the evidence of Albemarle, BT-93W has an average particle size of 2.81 microns. Chen further discloses the prepreg laminated between copper foils to produce a copper-clad laminate (para 0109).
Chen does not disclose the bromine-containing flame retardant being spherical.
Okoshi discloses a flame-retardant resin composition for circuit boards (para 0003), comprising PPE (para 0078). Okoshi discloses a spherical flame retardant makes the resin composition into which they are mixed excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage (para 0120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify Chen to incorporate the teachings of Okoshi to use a spherical flame-retardant as the bromine-containing flame retardant. Doing so would make the resin composition excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage.
Chen in view of Okoshi does not disclose the content of the fiber reinforcement.
Katayose discloses a PPE composition for a circuit board (Abstract; Col 4, lines 15-22), comprising a reinforcement material such as glass cloth or fiber fabrics, in an amount of preferably 20-70% by weight based on the total weight of the product. This amount of reinforcement material provides dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties (Col 11, lines 14-41).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi to incorporate the teachings of Katayose to use 20-70% by weight fiber reinforcement relative to the total weight of the prepreg. Doing so would provide dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties.
Chen in view of Okoshi and Katayose does not disclose a blend of the flame-retardant organic microsphere and inorganic filler having a content as claimed.
Price discloses a resin composition comprising polyphenylene ether (para 0044). Price discloses using 0 to 10% pigments as a colorant, and further discloses that titanium dioxide having a particle size of less than 5 microns would improve impact (para 0046).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi and Katayose to incorporate the teachings of Price and produce the prepreg further comprising 0 to 10 wt% titanium oxide having a particle size of less than 5 microns. Doing so would improve impact.
Since Chen in view of Okoshi, Katayose, and Price discloses 20-70 wt% fiber reinforcement, the remaining components (matrix resin (comprising PPE, unsaturated polyolefin, and curing agent), hollow borosilicate microspheres (abstract), the bromine-containing flame retardant filler, and the titanium oxide) would comprise 30-80 wt%. Chen discloses, with respect to 100 parts by weight PPE, 25-250 parts unsaturated polyolefin (para 0082). With respect to 100 parts by weight of the sum of the PPE and unsaturated polyolefin resin, Chen discloses 1-3 parts curing agent (para 0086) and 15-25 parts bromine-containing flame retardant (para 0095). With respect to 100 parts by weight of the sum of PPE, unsaturated polyolefin resin, and curing agent, Chen discloses 10-60 parts hollow borosilicate microspheres (para 0063). Price discloses 0 to 10 wt% titanium oxide.
This meets the claimed amounts of 20-60% fiber reinforcement, 20-65% matrix resin and 10-40% filler, respectively. For instance, 20% fiber reinforcement and 10% titanium oxide, would leave 70% comprising the remaining components. These are 50 parts PPE (25.7% of the prepreg ((50/(50+50+1+25+10) x 0.7))), 50 parts unsaturated polyolefin resin (25.7% of the prepreg), 1 part curing agent (0.5% of the prepreg), 25 parts bromine-containing flame retardant (12.9% of the prepreg), and 10 parts hollow borosilicate microspheres (5.2% of the prepreg). Therefore, there would be 20% fiber reinforcement, 51.9% resin matrix (PPE + unsaturated polyolefin resin + curing agent), and 22.9% filler blend (bromine-containing flame retardant + titanium oxide). The filler blend would be 65.3% bromine-containing flame retardant ((12.9/(12.9+10)).
The evidence of Albemarle discloses the bromine-containing flame retardant of Chen, BT-93W, is insoluble in toluene and acetone and has a thermal decomposition temperature of above 600 C (pg 2, Typical Properties). While Chen in view of Okoshi, Katayose, Price, and the evidence of Albemarle do not explicitly teach the bromine-containing flame retardant is insoluble in butanone and ethanol, given the flame retardant is the same type as claimed and is insoluble in toluene and acetone, it would be reasonable to expect this flame retardant to also necessarily be insoluble in butanone and ethanol, absent evidence to the contrary.
Regarding Claims 18-20, Chen discloses a prepreg comprising a thermosetting resin composition (Abstract, para 0103) and a fiber reinforcement (para 0104). The thermosetting resin composition comprises thermosetting polyphenylene ether resin (PPE), polyolefin resin, and a curing agent (abstract) and may comprise a bromine-containing flame retardant (i.e. filler), such as BT-93W (paras 0093-0096). According to the evidence of Albemarle, BT-93W has an average particle size of 2.81 microns. Chen further discloses the prepreg laminated between copper foils to produce a copper-clad laminate and printed circuit board (paras 0108-0109).
Chen does not disclose the bromine-containing flame retardant being spherical.
Okoshi discloses a flame-retardant resin composition for circuit boards (para 0003), comprising PPE (para 0078). Okoshi discloses a spherical flame retardant makes the resin composition into which they are mixed excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage (para 0120).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to modify Chen to incorporate the teachings of Okoshi to use a spherical flame-retardant as the bromine-containing flame retardant. Doing so would make the resin composition excellent in slidability, and low in molding anisotropy and thermal shrinkage percentage.
Chen in view of Okoshi does not disclose the content of the fiber reinforcement.
Katayose discloses a PPE composition for a circuit board (Abstract; Col 4, lines 15-22), comprising a reinforcement material such as glass cloth or fiber fabrics, in an amount of preferably 20-70% by weight based on the total weight of the product. This amount of reinforcement material provides dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties (Col 11, lines 14-41).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi to incorporate the teachings of Katayose to use 20-70% by weight fiber reinforcement relative to the total weight of the prepreg. Doing so would provide dimensional stability and mechanical strength to the cured product while maintaining the dielectric properties.
Chen in view of Okoshi and Katayose does not disclose a blend of the flame-retardant organic microsphere and inorganic filler having a content as claimed.
Price discloses a resin composition comprising polyphenylene ether (para 0044). Price discloses using 0 to 10% pigments as a colorant, and further discloses that titanium dioxide having a particle size of less than 5 microns would improve impact (para 0046).
It would have been obvious to a person having ordinary skill in the art to modify Chen in view of Okoshi and Katayose to incorporate the teachings of Price and produce the prepreg further comprising 0 to 10 wt% titanium oxide having a particle size of less than 5 microns. Doing so would improve impact.
Since Chen in view of Okoshi, Katayose, and Price discloses 20-70 wt% fiber reinforcement, the remaining components (matrix resin (comprising PPE, unsaturated polyolefin, and curing agent), hollow borosilicate microspheres (abstract), the bromine-containing flame retardant filler, and the titanium oxide) would comprise 30-80 wt%. Chen discloses, with respect to 100 parts by weight PPE, 25-250 parts unsaturated polyolefin (para 0082). With respect to 100 parts by weight of the sum of the PPE and unsaturated polyolefin resin, Chen discloses 1-3 parts curing agent (para 0086) and 15-25 parts bromine-containing flame retardant (para 0095). With respect to 100 parts by weight of the sum of PPE, unsaturated polyolefin resin, and curing agent, Chen discloses 10-60 parts hollow borosilicate microspheres (para 0063). Price discloses 0 to 10 wt% titanium oxide.
This meets the claimed amounts of 20-60% fiber reinforcement, 20-65% matrix resin and 10-40% filler, respectively. For instance, 20% fiber reinforcement and 10% titanium oxide, would leave 70% comprising the remaining components. These are 50 parts PPE (25.7% of the prepreg ((50/(50+50+1+25+10) x 0.7))), 50 parts unsaturated polyolefin resin (25.7% of the prepreg), 1 part curing agent (0.5% of the prepreg), 25 parts bromine-containing flame retardant (12.9% of the prepreg), and 10 parts hollow borosilicate microspheres (5.2% of the prepreg). Therefore, there would be 20% fiber reinforcement, 51.9% resin matrix (PPE + unsaturated polyolefin resin + curing agent), and 22.9% filler blend (bromine-containing flame retardant + titanium oxide). The filler blend would be 65.3% bromine-containing flame retardant ((12.9/(12.9+10)).
The evidence of Albemarle discloses the bromine-containing flame retardant of Chen, BT-93W, is insoluble in toluene and acetone and has a thermal decomposition temperature of above 600 C (pg 2, Typical Properties). While Chen in view of Okoshi, Katayose, Price, and the evidence of Albemarle do not explicitly teach the bromine-containing flame retardant is insoluble in butanone and ethanol, given the flame retardant is the same type as claimed and is insoluble in toluene and acetone, it would be reasonable to expect this flame retardant to also necessarily be insoluble in butanone and ethanol, absent evidence to the contrary.
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) rejections of record are withdrawn.
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.
Applicant argues that the technical scheme of Chen and claim 1 are different and that Chen does not disclose “how to improve the stability and heat resistance of prepreg” or “how to improve the mixing stability of filler and matrix resin”.
However, while the technical scheme of Chen may not be the same as claim 1, the fact remains that Chen in view of Okoshi, Katayose, and Price discloses all the claimed limitations of the present invention. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant argues against the combination of Chen and Price, arguing that Price discloses titanium oxide as a colorant, which is different from the role of the inorganic filler of the present application.
However, regardless of what Price refers to the titanium oxide as, i.e. colorant or filler, titanium oxide is the identical to the inorganic filler of the present invention and therefore would impart the same properties as the filler of the present invention.
Applicant argues that Price is drawn to a different field of application than the present invention, and solves different technical problems.
However, while the end use of Price may be different than claimed, the fact remains that Price is drawn to a resin composition comprising polyphenylene ether (para 0044) and reinforcing fibers (para 0030). Further, Price is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely using 0 to 10 wt% titanium oxide having a particle size of less than 5 microns in a resin composition comprising polyphenylene ether, as a colorant and to improve impact, and in combination with the primary reference, discloses the presently claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787